 Case 4:21-cv-04074-RAL Document 16 Filed 07/21/21 Page 1 of 2 PageID #: 118




                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                    SOUTHERN DIVISION



 JASON FLOYD NOVOTNY,                                             4:21-CV-04074-RAL


                               Petitioner,
                                                         OPINION AND ORDER GRANTING
                vs.                                   RESPONDENT'S MOTION TO DISMISS


 YANKTON FPC, WARDEN,

                               Respondent.


       On April 22, 2021, Jason Floyd Novotny, an inmate at the Yankton Federal Prison Camp

in Yankton, South Dakota, filed a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241.

Doc. 1. Respondent moves to dismiss for lack ofsubject matter jurisdiction, for failure to state a

claim, and for failure to exhaust. Doc. 8. Novotny opposes the motion and moves for the

appointment of counsel and for a "joint cooperation/sharing agreement." Docs. 12, 13, 15.

       Novotny seeks the immediate application ofhis earned time credits. Doc. 1 at 8. Under

the First Step Act(FSA), time credits may be earned by eligible prisoners who successfully

complete "evidence-based recidivism reduction programming" or "productive activities." 18

U.S.C. § 3632(d)(4)(A). The Bureau ofPrisons(BOP)has a phase-in period until January 15,

2022, to provide evidence-based recidivism programs and productive activities to all prisoners.

Id. § 3621(h)(2)(emphasis added). In Holt v. Warden, this Court held that it cannot force the

BOP to apply earned time credits toward prerelease custody before January 15, 2022. No. 20-

4064, 2021 WL 1925503, at *5-6 (D.S.D. May 13, 2021). Thus, an inmate that seeks to have the
 Case 4:21-cv-04074-RAL Document 16 Filed 07/21/21 Page 2 of 2 PageID #: 119




Court compel the BOP to apply the credits before January 15, 2022, does not have standing and

his/her petition must be dismissed for laek of subject matter jurisdiction. See id.

        Here, Novotny seeks the immediate application of his earned time credits. See Doc. 1 at

8. In his opposition to Respondent's motion, Novotny relies on the minority position, Goodman

V. Ortiz. Civ. No. 20-7582, 2020 WL 5015613(D.N.J. Aug. 25, 2020), to support his proposition

that his earned time credits must be applied due to the FSA's statutory language. Doc. 12 at 1.

But this Court already considered Goodman and specifically sided with the majority position,

declining to apply Goodman's interpretation ofthe FSA. See Holt. 2020 WL 5015613 at *5. At

this time, the Court cannot compel the BOP to apply earned time credits.

        Therefore, it is hereby

        ORDERED that Respondent's motion to dismiss for lack of subject matter jurisdiction.

Doc. 8, is granted. It is finally

        ORDERED that Novotny's pending motions. Docs. 13 and 15, are denied as moot.

        DATED July            2021

                                                      BY THE COURT:




                                                      ROBERTO A. LANGE
                                                      CHIEF JUDGE
